

EXECUTION COPY






 
_____________________
 
CUSTODY AGREEMENT
_____________________
 
dated as of February 24, 2011
by and between








Harris & Harris Group, Inc.
(“Company”)
 
and
 
TD Bank, N.A.
(“Custodian”)
 


 

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 

   
Page
     
1.
DEFINITIONS
1
     
2.
APPOINTMENT OF CUSTODIAN
3
     
3.
DUTIES OF CUSTODIAN
4
     
4.
REPORTING
6
     
5.
RESERVED
6
     
6.
RESERVED
6
     
7.
CERTAIN GENERAL TERMS
6
     
8.
RESERVED
8
     
9.
RESPONSIBILITY OF CUSTODIAN
8
     
10.
SECURITY CODES
11
     
11.
TAX LAW
11
     
12.
EFFECTIVE PERIOD, TERMINATION AND AMENDMENT
11
     
13.
REPRESENTATIONS AND WARRANTIES
12
     
14.
PARTIES IN INTEREST; NO THIRD PARTY BENEFIT
12
     
15.
NOTICES
12
     
16.
CHOICE OF LAW AND JURISDICTION
13
     
17.
ENTIRE AGREEMENT; COUNTERPARTS
13
     
18.
AMENDMENT; WAIVER
13
     
19.
SUCCESSOR AND ASSIGNS
14
     
20.
SEVERABILITY
14
     
21.
INSTRUMENT UNDER SEAL; HEADINGS
14
     
22.
REQUEST FOR INSTRUCTIONS
14
     
23.
OTHER BUSINESS
15
     
24.
REPRODUCTION OF DOCUMENTS
15

 
SCHEDULES
 
SCHEDULE A –  Initial Authorized Persons
 


EXHIBITS
 
EXHIBIT A – Business Deposit Account Agreement
EXHIBIT B – Cash Management Master Agreement



 
i

--------------------------------------------------------------------------------

 

THIS CUSTODY AGREEMENT (this “Agreement”) is dated as of February 24, 2011 and
is by and between Harris & Harris Group, Inc. (and any successor or permitted
assign), a corporation organized under the laws of New York, having its
principal place of business at 1450 Broadway, 24th Floor, New York, N.Y. 10018,
and TD Bank, N.A. (or any successor or permitted assign acting as custodian
hereunder, the “Custodian”), a national banking association having a place of
business at 324 South Service Road, Melville, New York 11747.


RECITALS
 
WHEREAS, Harris & Harris Group, Inc. is a closed-end management investment
company, which has elected to do business as a business development company
under the Investment Company Act of 1940, as amended (the “1940 Act”), and is
authorized to issue shares of common stock;
 
WHEREAS, the Company (as defined below) desires to retain the Custodian to act
as custodian for the Company in compliance with Section 17(f) of the 1940 Act;
 
WHEREAS, the Company desires that the Company’s cash assets be held by the
Custodian pursuant to this Agreement; and
 
WHEREAS, for the avoidance of doubt, it is understood by the Custodian and the
Company that this Agreement does not apply to the custody of any other assets of
the Company other than cash, and thus, cash equivalents and similar investments,
including but not limited to, repurchase agreements and similar short-term
securities, cannot be held in custody pursuant to this Agreement,
 
NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein, the parties hereto agree as follows:
 
1.
DEFINITIONS

 
1.1          Defined Terms.  In addition to terms expressly defined elsewhere
herein, the following words shall have the following meanings as used in this
Agreement:
 
“Account” means the account(s) to be established at the Custodian to which the
Custodian shall deposit and hold any cash received by it from time to time,
which shall be subject to the terms of this Agreement.
 
“Agreement” means this Custody Agreement (as the same may be amended from time
to time in accordance with the terms hereof).
 
“Authorized Person” has the meaning set forth in Section 7.4.
 
“Bank Account Agreement” means, collectively, the Business Deposit Account
Agreement attached hereto as Exhibit A and the Cash Management Master Agreement
attached hereto as Exhibit B, each of which is incorporated herein by reference.
 

 
1

--------------------------------------------------------------------------------

 



 
“Business Day” means a day on which the Custodian is open for business in the
market or country in which a transaction is to take place.
 
“Company” means Harris & Harris Group, Inc., its successors or permitted
assigns.
 
“Confidential Information” means any databases, computer programs, screen
formats, screen designs, report formats, interactive design techniques, and
other similar or related information that may be furnished to the Company by the
Custodian from time to time pursuant to this Agreement.
 
“Custodian” has the meaning set forth in the first paragraph of this Agreement.
 
“Person” means any individual, corporation, partnership, limited liability
company, joint venture, association, joint stock company, trust (including any
beneficiary thereof) unincorporated organization, or any government or agency or
political subdivision thereof.
 
“Proper Instructions” means instructions received by the Custodian in form
acceptable to it, from the Company, or any Person duly authorized by the Company
in any of the following forms acceptable to the Custodian:
 
(a)           in writing signed by the Authorized Person (and delivered by hand,
by mail, by overnight courier or by telecopier);
 
(b)           by electronic mail from an Authorized Person;
 
(c)           such other means as may be agreed upon in writing from time to
time by the Custodian and the party giving such instructions.
 
“Revolving Loan” means the revolving loan from the Custodian to the Company in
the aggregate principal amount of $10,000,000.
 
“Revolving Loan Agreement” means the Revolving Loan Agreement, dated as of
February 24, 2011, between the Company and the Custodian, as such Revolving Loan
Agreement may be amended, modified or supplemented from time to time in
accordance with its terms.
 
“Shares” means the shares of common stock issued by the Company.
 
“Subsidiary Account” shall have the meaning set forth in Section 3.13(b).


“Subsidiary” means, collectively, any wholly owned subsidiary of the Company,
except for those wholly-owned subsidiaries whose assets are held in custody by a
custodian other than the Custodian.


1.2          Construction.  In this Agreement unless the contrary intention
appears:
 

 
2

--------------------------------------------------------------------------------

 



 
 
(a)
any reference to this Agreement or another agreement or instrument refers to
such agreement or instrument as the same may be amended, modified or otherwise
rewritten from time to time;

 
 
(b)
a reference to a statute, ordinance, code or other law includes regulations and
other instruments under it and consolidations, amendments, re-enactments or
replacements of any of them;

 
 
(c)
any term defined in the singular form may be used in, and shall include, the
plural with the same meaning, and vice versa;

 
 
(d)
a reference to a Person includes a reference to the Person’s executors,
Custodian, successors and permitted assigns;

 
 
(e)
an agreement, representation or warranty in favor of two or more Persons is for
the benefit of them jointly and severally;

 
 
(f)
an agreement, representation or warranty on the part of two or more Persons
binds them jointly and severally;

 
 
(g)
a reference to the term “including” means “including, without limitation,” and

 
 
(h)
a reference to any accounting term is to be interpreted in accordance with
generally accepted principles and practices in the United States, consistently
applied, unless otherwise instructed by the Company.

 
1.3          Headings.  Headings are inserted for convenience and do not affect
the interpretation of this Agreement.
 
2.
APPOINTMENT OF CUSTODIAN

 
2.1          Appointment and Acceptance.  The Company hereby appoints the
Custodian as custodian of all cash owned by the Company and the Subsidiaries (as
applicable) and delivered to the Custodian by or for the Company or the
Subsidiaries (as applicable) at any time during the period of this Agreement, on
the terms and conditions set forth in this Agreement (which shall include any
addendum hereto which is hereby incorporated herein and made a part of this
Agreement), and the Custodian hereby accepts such appointment and agrees to
perform the services and duties set forth in this Agreement with respect to it
subject to and in accordance with the provisions hereof.
 
2.2          Instructions.  The Company agrees that it shall from time to time
provide, or cause to be provided, to the Custodian all necessary instructions
and information, and shall respond promptly to all inquiries and requests of the
Custodian, as may reasonably be necessary to enable the Custodian to perform its
duties hereunder.
 
2.3          Company Responsible For Directions.  The Company is solely
responsible for directing the Custodian with respect to deposits to, withdrawals
from and transfers to or from the Account.  The Company shall be solely
responsible for properly instructing all applicable payors to make all
appropriate payments to the Custodian for deposit to the Account, and for
properly instructing the Custodian with respect to the allocation or application
of all such deposits.
 

 
3

--------------------------------------------------------------------------------

 



 
2.4          Appointment of Sub-Custodian.  With prior written notice to the
Company, the Custodian may from time to time employ one or more sub-custodians
located in the United States, but only in accordance with the approval of the
board of directors of the Company.  The Custodian shall not appoint a
sub-custodian unless the agreement between the Custodian and such sub-custodian
requires the sub-custodian to: (i) at a minimum, exercise due care in accordance
with reasonable commercial standards in discharging its duty as a sub-custodian
to obtain and thereafter maintain such financial assets; (ii) provide, promptly
upon request by the Company, such reports as are available concerning the
internal accounting controls and financial strength of the sub-custodian; and
(iii) at a minimum, exercise due care in accordance with reasonable commercial
standards in discharging its duty as a sub-custodian to obtain and thereafter
maintain financial assets corresponding to the security entitlements of its
entitlement holders.
 
3.
DUTIES OF CUSTODIAN

 
3.1          [Reserved]
 
3.2          Cash Custody Account.  The Custodian shall open and maintain one or
more segregated accounts in the name of the Company, subject only to order of
the Custodian, in which the Custodian shall enter and carry the cash of the
Company which is delivered to it in accordance with this Agreement.
 
3.3          Delivery of Cash to Custodian.
 
 
(a)
The Company shall from time to time deliver, or cause to be delivered, to the
Custodian cash to be held in the Account, which may include (a) payments of
income, payments of principal and capital distributions received by the Company,
cash owned by the Company at any time during the period of this Agreement, or
(b) cash received by the Company for the issuance, at any time during such
period, of Shares or other securities or in connection with a borrowing by the
Company.  The Custodian shall not be responsible for such cash until actually
delivered to, and received by it.

 
(b)           [Reserved]


3.4          [Reserved]
 
3.5          [Reserved]
 
3.6          Bank Accounts, and Management of Cash
 

 
4

--------------------------------------------------------------------------------

 



 
 
(a)
Proceeds received by the Custodian from time to time shall be credited to the
Account.

 
 
(b)
[Reserved]

 
 
(c)
[Reserved]

 
 
(d)
The Company acknowledges that cash deposited or invested with any bank
(including the bank acting as Custodian) may make a margin or generate banking
income for which such bank shall not be required to account to the Company.

 
3.7          [Reserved]
 
3.8          [Reserved]
 
3.9          [Reserved]
 
3.10        [Reserved]
 
3.11        [Reserved]
 
3.12          Records.  The Custodian shall create and maintain complete and
accurate records relating to its activities under this Agreement with respect to
the cash held for the Company under this Agreement, with particular attention to
Section 31 of the 1940 Act, and Rules 31a-1 and 32a-2 thereunder. To the extent
that the Custodian, in its sole opinion, is able to do so, the Custodian shall
provide assistance to the Company (at the Company’s reasonable request made from
time to time) by providing sub-certifications regarding certain of its services
performed hereunder to the Company in connection with the Company’s
certification requirements pursuant to the Sarbanes-Oxley Act of 2002, as
amended.  All such records shall be the property of the Company and shall at all
times during the regular business hours of the Custodian be open for inspection
by duly authorized officers, employees or agents of the Company or its
affiliates and employees and agents of the Securities and Exchange Commission,
upon reasonable request and prior notice and at the Company’s expense.
 
3.13          Custody of Subsidiary Cash.
 
 
(a)
[Reserved]

 
 
(b)
With respect to each Subsidiary identified to the Custodian by the Company,
there shall be established at the Custodian a segregated account to which the
Custodian shall deposit and hold any cash proceeds received by it from time to
time, which account shall be designated the  “[INSERT NAME OF SUBSIDIARY] Cash
Proceeds Account” (the “Subsidiary Account”).

 
 
(c)
To the maximum extent possible, the provisions of this Agreement regarding the
Account shall be applicable to any Subsidiary Account.  The parties hereto agree
that the Company shall notify the Custodian in writing as to the establishment
of any Subsidiary as to which the Custodian is to serve as custodian pursuant to
the terms of this Agreement; and identify in writing any accounts the Custodian
shall be required to establish for such Subsidiary as herein provided.

 

 
5

--------------------------------------------------------------------------------

 



 
4.
REPORTING

 
 
(a)
[Reserved]

 
 
(b)
For each Business Day, the Custodian shall render to the Company a daily report
of all deposits to and withdrawals from the Account for such Business Day and
the outstanding balance as of the end of such Business Day.  The Company and the
Custodian hereby agree that the Company’s ability to access account information
electronically in accordance with the Bank Account Agreement shall satisfy the
daily reporting requirement.

 
 
(c)
[Reserved]

 
 
(d)
[Reserved]

 
5.
RESERVED.

 
6.
RESERVED.

 
7.
CERTAIN GENERAL TERMS

 
7.1          [Reserved]
 
7.2          Resolution of Discrepancies.  In the event of any discrepancy
between the information set forth in any report provided by the Custodian to the
Company and any information contained in the books or records of the Company,
the Company shall promptly notify the Custodian thereof and the parties shall
cooperate to diligently resolve the discrepancy.
 
7.3          Improper Instructions.  Notwithstanding anything herein to the
contrary, the Custodian shall not be obligated to take any action (or forebear
from taking any action), which it reasonably determines (at its sole option) to
be contrary to the terms of this Agreement or applicable law.  In no instance
shall the Custodian be obligated to provide services on any day that is not a
Business Day.
 
7.4          Proper Instructions.
 
 
(a)
The Company will give a notice to the Custodian, in form acceptable to the
Custodian, specifying the names and specimen signatures of persons authorized to
give Proper Instructions (collectively, “Authorized Persons” and each is an
“Authorized Person”) which notice shall be signed by any two Authorized Persons
previously certified to the Custodian.  The Custodian shall be entitled to rely
upon the identity and authority of such persons until it receives written notice
from an Authorized Person of the Company to the contrary.  The initial
Authorized Persons are set forth on Schedule A attached hereto and made a part
hereof (as such Schedule A may be modified from time to time by wr itten notice
from the Company to the Custodian).

 

 
6

--------------------------------------------------------------------------------

 



 
 
(b)
The Custodian shall not have an obligation to act in accordance with purported
instructions to the extent that they conflict with applicable law or
regulations, local market practice or the Custodian’s operating policies and
practices. The Custodian shall not be liable for any loss resulting from a delay
while it obtains clarification of any Proper Instructions.

 
7.5          Actions Permitted Without Express Authority.  The Custodian may, at
its discretion, without express authority from the Company:
 
 
(a)
[reserved];

 
 
(b)
endorse for collection cheques, drafts and other negotiable instruments; and

 
 
(c)
[reserved].

 
7.6          Evidence of Authority.  The Custodian shall be protected in acting
upon any instructions, notice, request, consent, certificate instrument or paper
reasonably believed by it to be genuine and to have been properly executed or
otherwise given by or on behalf of the Company by an Authorized Officer.  The
Custodian may receive and accept a certificate signed by any Authorized Officer
as conclusive evidence of:
 
 
(a)
the authority of any person to act in accordance with such certificate; or

 
 
(b)
any determination or of any action by the Company as described in such
certificate,

 
and such certificate may be considered as in full force and effect until receipt
by the Custodian of written notice to the contrary from an Authorized Officer of
the Company.
 
7.7          Receipt of Communications.  Any communication received by the
Custodian on a day which is not a Business Day or after 3:30 p.m., Eastern time
(or such other time as is agreed by the Company and the Custodian from time to
time), on a Business Day will be deemed to have been received on the next
Business Day (but in the case of communications so received after 3:30 p.m.,
Eastern time, on a Business Day the Custodian will use its best efforts to
process such communications as soon as possible after receipt).
 

 
7

--------------------------------------------------------------------------------

 



 
8.
RESERVED

 
9.
RESPONSIBILITY OF CUSTODIAN

 
9.1          General Duties.  The Custodian shall have no duties, obligations or
responsibilities under this Agreement or with respect to cash except for such
duties as are expressly and specifically set forth in this Agreement, and the
duties and obligations of the Custodian shall be determined solely by the
express provisions of this Agreement.  No implied duties, obligations or
responsibilities shall be read into this Agreement against, or on the part of,
the Custodian.
 
9.2          Instructions.
 
 
(a)
The Custodian shall be entitled to refrain from taking any action unless it has
such instruction (in the form of Proper Instructions) from the Company as it
reasonably deems necessary, and shall be entitled to require, upon notice to the
Company, that Proper Instructions to it be in writing.  The Custodian shall have
no liability for any action (or forbearance from action) taken pursuant to the
Proper Instruction of the Company.

 
 
(b)
Whenever the Custodian is entitled or required to receive or obtain any
communications or information pursuant to or as contemplated by this Agreement,
it shall be entitled to receive the same in writing, in form, content and medium
reasonably acceptable to it and otherwise in accordance with any applicable
terms of this Agreement; and whenever any report or other information is
required to be produced or distributed by the Custodian it shall be in form,
content and medium reasonably acceptable to it and the Company, and otherwise in
accordance with any applicable terms of this Agreement.

 
9.3          General Standards of Care.  Notwithstanding any terms herein
contained to the contrary, the acceptance by the Custodian of its appointment
hereunder is expressly subject to the following terms, which shall govern and
apply to each of the terms and provisions of this Agreement (whether or not so
stated therein):
 
 
(a)
The Custodian may rely on and shall be protected in acting or refraining from
acting upon any written notice, instruction, statement, certificate, request,
waiver, consent, opinion, report, receipt or other paper or document furnished
to it (including any of the foregoing provided to it by telecopier or electronic
means), not only as to its due execution and validity, but also as to the truth
and accuracy of any information therein contained, which it in good faith
believes to be genuine and signed or presented by the proper person (which in
the case of any instruction from or on behalf of the Company shall be an
Authorized Person); and the Custodian shall be entitled to presume the
genuineness and due authority of any signature appearing thereon.  The Custodian
shall not be bound to make any independent investigation into the facts or
matters stated in any such notice, instruction, statement, certificate ,
request, waiver, consent, opinion, report, receipt or other paper or document,
provided, however, that if the form thereof is specifically prescribed by the
terms of this Agreement, the Custodian shall examine the same to determine
whether it substantially conforms on its face to such requirements hereof.

 

 
8

--------------------------------------------------------------------------------

 



 
 
(b)
Neither the Custodian nor any of its directors, officers or employees shall be
liable to anyone for any error of judgment, or for any act done or step taken or
omitted to be taken by it (or any of its directors, officers of employees), or
for any mistake of fact or law, or for anything which it may do or refrain from
doing in connection herewith, unless such action constitutes gross negligence,
willful misconduct or bad faith on its part and in breach of the terms of this
Agreement.  The Custodian shall not be liable for any action taken by it in good
faith and reasonably believed by it to be within powers conferred upon it, or
taken by it pursuant to any direction or instruction by which it is governed
hereunder, or omitted to be taken by it by reason of the lack of direction or
instruction required hereby for such action.  The Custodian shall not be under
any obligation at any time to ascertai n whether the Company is in compliance
with the 1940 Act, the regulations thereunder, or the Company’s investment
objectives and policies then in effect.

 
 
(c)
In no event shall the Custodian be liable for any indirect, special or
consequential damages (including lost profits) whether or not it has been
advised of the likelihood of such damages.

 
 
(d)
The Custodian may consult with, and obtain advice from, legal counsel selected
in good faith with respect to any question as to any of the provisions hereof or
its duties hereunder, or any matter relating hereto, and the advice of such
counsel shall be full and complete authorization and protection in respect of
any action taken, suffered or omitted by the Custodian in good faith in
accordance with the advice of such counsel.

 
 
(e)
The Custodian shall not be deemed to have notice of any fact, claim or demand
with respect hereto unless actually known by an officer working in its banking
group and charged with responsibility for administering this Agreement or unless
(and then only to the extent received) in writing by the Custodian at the
applicable address(es) as set forth in Section 15 and specifically referencing
this Agreement.

 
 
(f)
No provision of this Agreement shall require the Custodian to expend or risk its
own funds, or to take any action (or forbear from action) hereunder which might
in its judgment involve any expense or any financial or other liability unless
it shall be furnished with acceptable indemnification.  Nothing herein shall
obligate the Custodian to commence, prosecute or defend legal proceedings in any
instance, whether on behalf of the Company or on its own behalf or otherwise,
with respect to any matter arising hereunder, or relating to this Agreement or
the services contemplated hereby.

 

 
9

--------------------------------------------------------------------------------

 



 
 
(g)
The permissive right of the Custodian to take any action hereunder shall not be
construed as duty.

 
 
(h)
All indemnifications contained in this Agreement in favor of the Custodian shall
survive the termination of this Agreement.

 
9.4          Indemnification; Custodian’s Lien.
 
 
(a)
The Company shall and does hereby indemnify and hold harmless the Custodian for
and from any and all costs and expenses (including reasonable attorney’s fees
and expenses), and any and all losses, damages, claims and liabilities, that may
arise, be brought against or incurred by the Custodian, and any advances or
disbursements made by the Custodian (including in respect of any Account
overdraft, returned deposit item, chargeback, provisional credit, settlement or
assumed settlement, reclaimed payment, claw-back or the like), as a result of,
relating to, or arising out of this Agreement, or the administration or
performance of the Custodian’s duties hereunder, or the relationship between the
Company (including, for the avoidance of doubt, any Subsidiary) and the
Custodian created hereby, other than such liabilities, losses, damages, claims,
costs and expenses as are directly caused by the Custodian’ ;s own actions
constituting gross negligence or willful misconduct.

 
 
(b)
If the Company requires the Custodian, its affiliates, subsidiaries or agents,
to advance cash for any purpose, or in the event that the Custodian or its
nominee shall incur or be assessed any taxes, charges, expenses, assessments,
claims or liabilities in connection with the performance of this Agreement,
except such as may arise from its or its nominee’s own negligent action,
negligent failure to act or willful misconduct, or if the Company fails to
compensate the Custodian pursuant to Section 8 hereof, any cash at any time held
for the account of the Company shall be security therefor and should the Company
fail to repay the Custodian promptly, the Custodian shall be entitled to utilize
available cash to the extent necessary to obtain reimbursement.

 
 
(c)
The foregoing notwithstanding, if the Custodian advances cash under the
Revolving Loan, the cash held in the Collateral Account (as defined in the
Revolving Loan Agreement) shall be security therefor and should the Company fail
to repay the Custodian in accordance with the terms of the Revolving Loan
Agreement, the Custodian shall be entitled to utilize cash available in the
Collateral Account to the extent necessary to obtain reimbursement.

 
9.5          Force Majeure.  Without prejudice to the generality of the
foregoing, the Custodian shall be without liability to the Company for any
damage or loss resulting from or caused by events or circumstances beyond the
Custodian’s reasonable control including (a) nationalization, expropriation,
currency restrictions, the interruption, disruption or suspension of the normal
procedures and practices of any securities market, power, mechanical,
communications or other technological failures or interruptions, computer
viruses or the like, fires, floods, earthquakes or other natural disasters,
civil and military disturbance, acts of war or terrorism, riots, revolution,
acts of God, work stoppages, strikes, national disasters of any kind, or other
similar events or acts; ( b) errors by the Company (including any Authorized
Person) in its instructions to the Custodian; or (c) changes in applicable law,
regulation or orders.
 

 
10

--------------------------------------------------------------------------------

 



 
10.
SECURITY CODES

 
If the Custodian issues to the Company, security codes, passwords or test keys
in order that it may verify that certain transmissions of information, including
Proper Instructions, have been originated by the Company, the Company shall
safeguard any security codes, passwords, test keys or other security devices
which the Custodian shall make available.
 
11.
TAX LAW

 
11.1          Domestic Tax Law.  The Custodian shall have no responsibility or
liability for any obligations now or hereafter imposed on the Company or the
Custodian as custodian of the Account, by the tax law of the United States or
any state or political subdivision thereof.  The Custodian shall be kept
indemnified by and be without liability to the Company for such obligations
including taxes (but excluding any income taxes assessable in respect of
compensation paid to the Custodian pursuant to this agreement), withholding,
certification and reporting requirements, claims for exemption or refund,
additions for late payment interest, penalties and other expenses (including
legal expenses) that may be assessed against the Company, or the Custodian as
custodian of the Account.
 
11.2          [Reserved]
 
12.
EFFECTIVE PERIOD, TERMINATION AND AMENDMENT

 
12.1          Effective Date.  This Agreement shall become effective as of its
due execution and delivery by each of the parties.  This Agreement shall
continue in full force and effect until terminated as hereinafter
provided.  This Agreement may only be amended by mutual written agreement of the
parties hereto.  This Agreement may be terminated by the Custodian or the
Company pursuant to Section 12.2.
 
12.2          Termination.  This Agreement shall terminate upon the earliest of
(a) the effective date of termination specified in any written notice of
termination given by either party to the other which effective date shall be not
less than ninety (90) days from the date that such notice is given in accordance
with Section 15, and (b) such other date of termination as may be mutually
agreed upon by the parties in writing.
 
12.3          Resignation.  The Custodian may at any time resign under this
Agreement by giving not less than ninety (90) days advance written notice
thereof to the Company.
 
12.4          Successor.  Prior to the effective date of termination of this
Agreement, or the effective date of the resignation of the Custodian, as the
case may be, the Company shall give Proper Instruction to the Custodian
designating a successor Custodian, if applicable.
 

 
11

--------------------------------------------------------------------------------

 



 
12.5          [Reserved]
 
12.6          Final Report.  In the event of any resignation or removal of the
Custodian, the Custodian shall provide to the Company a complete final written
report or data file transfer of any Confidential Information as of the date of
such resignation or removal.
 
13.
REPRESENTATIONS AND WARRANTIES

 
13.1          Representations of the Company.  The Company represents and
warrants to the Custodian that:
 
 
(a)
it has the power and authority to enter into and perform its obligations under
this Agreement, and it has duly authorized and executed this Agreement so as to
constitute its valid and binding obligation; and

 
 
(b)
in giving any instructions which purport to be “Proper Instructions” under this
Agreement, the Company will act in accordance with the provisions of its
certificate of incorporation and bylaws and any applicable laws and regulations.

 
13.2          Representations of the Custodian.  The Custodian hereby represents
and warrants to the Company that:
 
 
(a)
it is qualified to act as a custodian pursuant to Section 26(a)(1) of the 1940
Act;

 
 
(b)
it has the power and authority to enter into and perform its obligations under
this Agreement;

 
 
(c)
it has duly authorized and executed this Agreement so as to constitute its valid
and binding obligation; and

 
 
(d)
that it maintains business continuity policies and standards that include data
file backup and recovery procedures that comply with all applicable regulatory
requirements.

 
14.
PARTIES IN INTEREST; NO THIRD PARTY BENEFIT

 
This Agreement is not intended for, and shall not be construed to be intended
for, the benefit of any third parties and may not be relied upon or enforced by
any third parties (other than successors and permitted assigns pursuant to
Section 19).
 
15.
NOTICES

 
Any Proper Instructions shall be given to the following address (or such other
address as either party may designate by written notice to the other party), and
otherwise any notices, approvals and other communications hereunder shall be
sufficient if made in writing and given to the parties at the following address
(or such other address as either of them may subsequently designate by notice to
the other), given by (i) certified or registered mail, postage prepaid, (ii)
recognized courier or delivery service, or (iii) confirmed telecopier or telex,
with a duplicate sent on the same day by first class mail, postage prepaid:
 

 
12

--------------------------------------------------------------------------------

 



 
 
(a)
if to the Company, to

 
Harris & Harris Group, Inc.
1450 Broadway, 24th Floor
New York, N.Y. 10018


 
(b)
if to the Custodian, to

 
TD Bank, N.A.
324 South Service Road
Melville, New York 11747
Attention:  John Topolovec
                  Vice President


16.
CHOICE OF LAW AND JURISDICTION

 
This Agreement shall be construed, and the provisions thereof interpreted under
and in accordance with and governed by the laws of New York for all purposes
(without regard to its choice of law provisions); except to the extent such laws
are inconsistent with federal securities laws, including the 1940 Act.
 
17.
ENTIRE AGREEMENT; COUNTERPARTS

 
17.1          Complete Agreement.  This Agreement constitutes the complete and
exclusive agreement of the parties with regard to the matters addressed herein
and supersedes and terminates as of the date hereof, all prior agreements,
agreements or understandings, oral or written between the parties to this
Agreement relating to such matters.
 
17.2          Counterparts.  This Agreement may be executed in any number of
counterparts and all counterparts taken together shall constitute one and the
same instrument.
 
17.3          Facsimile Signatures.  The exchange of copies of this Agreement
and of signature pages by facsimile transmission shall constitute effective
execution and delivery of this Agreement as to the parties and may be used in
lieu of the original Agreement for all purposes.  Signatures of the parties
transmitted by facsimile shall be deemed to be their original signatures for all
purposes.
 
18.
AMENDMENT; WAIVER

 
18.1          Amendment.  This Agreement may not be amended except by an express
written instrument duly executed by each of the Company and the Custodian.
 

 
13

--------------------------------------------------------------------------------

 



 
18.2          Waiver.  In no instance shall any delay or failure to act be
deemed to be or effective as a waiver of any right, power or term hereunder,
unless and except to the extent such waiver is set forth in an expressly written
instrument signed by the party against whom it is to be charged.
 
19.
SUCCESSOR AND ASSIGNS

 
19.1          Successors Bound.  The covenants and agreements set forth herein
shall be binding upon and inure to the benefit of each of the parties and their
respective successors and permitted assigns.  Neither party shall be permitted
to assign their rights under this Agreement without the written consent of the
other party; provided, however, that the foregoing shall not limit the ability
of the Custodian to delegate certain duties or services to or perform them
through agents or attorneys appointed with due care as expressly provided in
this Agreement.
 
19.2          Merger and Consolidation.  Any corporation or association into
which the Custodian may be merged or converted or with which it may be
consolidated, or any corporation or association resulting from any merger,
conversion or consolidation to which the Custodian shall be a party, or any
corporation or association to which the Custodian transfers all or substantially
all of its business, shall be the successor of the Custodian hereunder, and
shall succeed to all of the rights, powers and duties of the Custodian
hereunder, without the execution or filing of any paper or any further act on
the part of any of the parties hereto.
 
20.
SEVERABILITY

 
The terms of this Agreement are hereby declared to be severable, such that if
any term hereof is determined to be invalid or unenforceable, such determination
shall not affect the remaining terms.
 
21.
INSTRUMENT UNDER SEAL; HEADINGS

 
This Agreement is intended to take effect as, and shall be deemed to be, an
instrument under seal.
 
22.
REQUEST FOR INSTRUCTIONS

 
If, in performing its duties under this Agreement, the Custodian is required to
decide between alternative courses of action, the Custodian may (but shall not
be obliged to) request written instructions from the Company as to the course of
action desired by it.  If the Custodian does not receive such instructions
within two (2) days after it has requested them, the Custodian may, but shall be
under no duty to, take or refrain from taking any such courses of action.  The
Custodian shall act in accordance with instructions received from the Company in
response to such request after such two-day period except to the extent it has
already taken, or committed itself to take, action inconsistent with such
instructions.
 

 
14

--------------------------------------------------------------------------------

 



 
23.
OTHER BUSINESS

 
Nothing herein shall prevent the Custodian or any of its affiliates from
engaging in other business, or from entering into any other transaction or
financial or other relationship with, or receiving fees from or from rendering
services of any kind to the Company or any other Person.  Nothing contained in
this Agreement shall constitute the Company and/or the Custodian (and/or any
other Person) as members of any partnership, joint venture, association,
syndicate, unincorporated business or similar assignment as a result of or by
virtue of the engagement or relationship established by this Agreement.
 
24.
REPRODUCTION OF DOCUMENTS

 
This Agreement and all schedules, exhibits, attachments and amendment hereto may
be reproduced by any photographic, photostatic, microfilm, micro-card, miniature
photographic or other similar process.  The parties hereto each agree that any
such reproduction shall be admissible in evidence as the original itself in any
judicial or administrative proceeding, whether or not the original is in
existence and whether or not such reproduction was made by a party in the
regular course of business, and that any enlargement, facsimile or further
production shall likewise be admissible in evidence.








[PAGE INTENTIONALLY ENDS HERE. SIGNATURES APPEAR ON NEXT PAGE.]



 
15

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties has caused this Agreement to be executed
and delivered by a duly authorized officer, intending the same to take effect as
of the 24th day of February, 2011.
 
Witness:
 
Harris & Harris Group, Inc.
                   
 
 
By:
 
Name:
   
Name:
 
Title:
   
Title:
                               
Witness:
 
TD Bank, N.A.
                   
 
 
By:
 
Name:
   
Name:
 
Title:
   
Title:
 








 
16

--------------------------------------------------------------------------------

 

SCHEDULE A






Any of the following persons (each acting singly) shall be an Authorized Person
(as this list may subsequently be modified by the Company from time to time by
written notice to the Custodian):
 
NAME
TITLE
Douglas W. Jamison
Chief Executive Officer
Daniel B. Wolfe
President, Chief Financial Officer
Patricia N. Egan
Vice President and Chief Accounting Officer
Mary P. Brady
Vice President and Controller
Sandra M. Forman
General Counsel, Chief Compliance Officer and Corporate Secretary



 

 
 

--------------------------------------------------------------------------------

 



 
EXHIBIT A
 
Business Deposit Account Agreement
 


 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
 
Cash Management Master Agreement
 


 

 
 

--------------------------------------------------------------------------------

 
